Citation Nr: 0126728	
Decision Date: 11/26/01    Archive Date: 12/03/01

DOCKET NO.  01-04 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for neuroma of the left 
foot.

4.  Entitlement to service connection for multiple lipomas.

5.  Entitlement to service connection for hepatitis-C.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder 
secondary to parasite exposure.

7.  Whether the rating decision of March 20, 1996 was clearly 
and unmistakably erroneous in failing to grant a total rating 
based on individual unemployability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from July 1969 to April 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2001 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Competent evidence attributing bilateral hearing loss 
disability to service has not been presented.

2.  Competent evidence attributing tinnitus to service has 
not been presented.

3.  Competent evidence attributing a neuroma of the left foot 
to service has not been presented.

4.  Competent evidence attributing multiple lipomas to 
service or to Agent Orange exposure in service has not been 
presented.

5.  Competent evidence attributing hepatitis-C to service has 
not been presented.

6.  Service connection for a skin disorder, claimed secondary 
to parasite exposure was denied in a November 1993 rating 
decision.  No appeal was perfected from that rating decision.

7.  The evidence submitted in support of the petition to 
reopen the claim for service connection for a skin disability 
fails to cure any of the evidentiary defects that existed at 
the time of the November 1993 rating decision and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim

8.  With respect to the March 1996 rating decision, the 
appellant has alleged clear and unmistakable error that 
amounts to a disagreement with how the facts were weighed by 
the RO and a failure of the duty to assist. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated during the appellant's active service and may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

2.  Tinnitus was not incurred in or aggravated during the 
appellant's active service.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991).

3.  Neuroma of the left foot was not incurred in or 
aggravated during the appellant's active service.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991).

4.  Multiple lipomas were not incurred in or aggravated 
during the appellant's active service and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1113, 
1116, 5107(a) (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

5.  Hepatitis-C was not incurred in or aggravated during the 
appellant's active service.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991).

6.  The November 1993 rating decision is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for a skin disorder has not been received.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 
20.200, 20.201, 20.302, 20.1103 (2001).

7.  The appellant has failed to meet the threshold pleading 
requirements for revision of the March 20, 1996 rating 
decision on the grounds of clear and unmistakable error.  38 
U.S.C.A. § 7105 (West Supp. 2001); 38 C.F.R. §§ 3.104, 
3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a March 2001 rating decision that, 
inter alia, denied service connection for bilateral hearing 
loss disability, tinnitus, neuroma of the left foot, multiple 
lipomas, and for hepatitis-C.  The decision further denied 
the appellant's petition to reopen his claim for service 
connection for a skin disorder secondary to parasite exposure 
and found there was no clear and unmistakable error in a 
March 20, 1996 rating decision that failed to consider and 
grant a total rating based on individual unemployability.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the RO 
advised the appellant in March 2001 of the provisions of the 
newly enacted VCAA and we hold that both the duty to notify 
and assist the appellant under the VCAA have been met.

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  By virtue of 
the March 2001 rating decision, and the Statement of the Case 
issued during the pendency of this appeal, the appellant and 
his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
his claims for service connection.  He was further advised of 
the evidence necessary to reopen a previously denied claim 
and of the standard for finding clear and unmistakable error 
in a prior rating decision.  In the March 2001 VCAA 
notification letter, the RO specifically advised the 
appellant and his representative of the evidence necessary to 
substantiate his claims for service connection and the 
evidence of record that had been previously considered.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

With regard to previously denied claims, the Veterans Claims 
Assistance Act specifically states that nothing in this 
section shall be construed to require the Board to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); to be codified at 
38 U.S.C.A. § 5103A (f).  If a petition to reopen a claim is 
denied, the inquiry ends, and Board does not proceed to 
determine whether the duty to assist has been met.

However, the Board has considered prior precedent that 
established that VA is obligated to advise a claimant of the 
kind of evidence needed to reopen a previously denied claim, 
see Graves v. Brown, 8 Vet. App. 522 (1996).  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, by virtue 
of the March 2001 rating decision and the Statement of the 
Case, the RO has completely fulfilled its obligation to 
advise the appellant of the evidence needed to reopen a 
previously denied claim.  Furthermore, the appellant has 
indicated twice that the only available medical evidence is 
that which was previously obtained from the VA Medical 
Center.  Thus, no additional development action is warranted.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  All available service medical records were 
previously obtained and associated with the claims folder.  
The appellant identified treatment exclusively at the VA 
Medical Center in Mountain Home and this evidence was 
obtained by the RO.  The Social Security Administration award 
documentation is of record.  The appellant has not referenced 
any unobtained evidence that might aid in substantiating the 
claim or that might be pertinent to the bases of the denial 
of the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  A medical 
examination for compensation claims must be conducted when 
the evidence shows that the claimant has a current disability 
that may be associated with the claimant's active service and 
there is insufficient medical evidence to make a decision on 
the claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C.A. § 5103A).  The appellant has 
requested VA examinations for all of the claimed service 
connected conditions.  However, we hold that no VA 
examination is necessary to decide these claims.  The 
appellant has claimed service connection for bilateral 
hearing loss disability, tinnitus, neuroma of the left foot, 
multiple lipomas and hepatitis-C.  None of these injuries or 
diseases was diagnosed in service and the appropriate systems 
were evaluated as normal at separation from service.  The VA 
Medical Center evidence of record includes multiple medical 
examinations and there is some evidence of current disability 
with regard to each.  However, no competent evidence linking 
any to service has been presented, nor has any link even been 
suggested.  Thus, in the absence of evidence showing that any 
of these current disabilities may be associated with active 
service and due to the fact that there is sufficient evidence 
to make a decision on the claim, the Board may proceed to 
determine the merits of the claims without additional VA 
examination.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant served in Vietnam and earned the Combat 
Infantryman's Badge in addition to other awards and 
citations.  The Board finds that he is a combat veteran.  
With regard to combat veterans, 38 U.S.C.A. § 1154(b) 
lightens the burden of a veteran who seeks benefits for an 
allegedly service-connected disease or injury and who allege 
that the disease or injury was incurred in, or aggravated 
by, combat service.  Jensen v. Brown, 19 F.3d 1413, 1416 
(Fed. Cir. 1994).  Section 1154(b) sets forth a three-step, 
sequential analysis that must be undertaken when a combat 
veteran seeks benefits under the method of proof provided by 
the statute.  As the first step, it must be determined 
whether the veteran has proffered "satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease."  38 U.S.C.A. § 1154(b).  As the second 
step, it must be determined whether the proffered evidence 
is "consistent with the circumstances, conditions, or 
hardships of such service."  Id.  The statute provides that 
if these two inquiries are met, the Secretary "shall 
accept" the veteran's evidence as "sufficient proof of 
service-connection," even if no official record of such 
incurrence exists.  Id.  Thus, if a veteran satisfies both 
of these inquiries mandated by the statute, a factual 
presumption arises that the alleged injury or disease is 
service-connected.  The presumption is, however, rebuttable.  
The VA may rebut the presumption by presenting "clear and 
convincing evidence to the contrary."  Id.  Thus, as the 
third step in the analysis, it must be determined whether 
the government has met its burden of rebutting the 
presumption of service-connection by "clear and convincing 
evidence to the contrary."  Id.  Collette v. Brown, 82 F.3d 
389, 392-93 (1996).

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A July 1969 enlistment examination documented a normal 
condition of the ears, skin, and abdomen.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
0
X
0
LEFT
-5
-5
-10
X
-10

Speech audiometry was not reported.  The appellant reported 
ear, nose or throat trouble, but the examiner indicated 
examination was normal.  He denied running ears, skin 
diseases, liver trouble, tumor, growth or cyst, or foot 
trouble.  In January 1972, he complained of having a tic in 
his groin.  On examination there was a small area of 
induration where he claimed to have been bitten by the tic.  
There was no evidence of any infection.  He underwent a 
physical evaluation in January 1972 for admission to a drug 
rehabilitation program for morphine and morphine derivative 
abuse.  His skin, ears, and extremities were within normal 
limits, and his abdomen was benign.  

The April 1972 separation examination documented a normal 
condition of the ears, feet, skin and abdomen.  The appellant 
reported that he was in good health.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
20
LEFT
10
10
10
20
20

Speech audiometry was not reported.

VA Medical Center records dated in August 1984 documented the 
appellant's request for treatment for polysubstance abuse.  A 
small cyst was noted on the lateral side of the left upper 
arm and the appellant indicated that there were more cysts in 
his groin area.  

He was admitted to the detoxification unit at the VA Medical 
Center in June 1992.  He exhibited normal gait.  None of the 
claimed disabilities were documented.

An Agent Orange Registry examination was conducted in August 
1992.  The appellant reported defoliant exposure during 
service in Vietnam and the onset of dermatitis in service.  
Hepatitis was diagnosed in June 1992.  On physical 
examination his ears were normal.  Slight hepatomegaly was 
noted.  His extremities were normal.  Examination of his skin 
revealed scattered, small follicles on the extremities, 
abdomen and shoulders.  There were dry, desquamating areas on 
the palmar and interdigital areas.  Dermatitis and hepatitis 
were diagnosed.

The appellant fell off a ladder in April 1993 and hurt his 
left foot.  He was admitted for alcohol detoxification in May 
1993.  On examination his liver was 3-fingerbreaths below the 
right costal margin and was tender.  Alcohol hepatitis was 
diagnosed.  Liver function returned to normal during the 
hospitalization.

He was admitted to domiciliary care in June 1993.  He had a 
documented history of alcohol dependency and polysubstance 
abuse involving heroin and other drugs.  He was using 
hydrocortisone cream on admission.  During his stay he 
reported to sick call for orthopedic complaints, but no 
complaints relative to hearing loss, tinnitus, skin problems, 
neuromas or lipomas were recorded.  In October 1993, he was 
admitted for detoxification.  On physical examination his 
abdomen was soft and bowel sounds were present.  Although 
examination of his joints and extremities was reported, no 
skin condition, neuromas or lipomas were documented.  Mild 
alcoholic hepatitis was diagnosed.  He was discharged from 
the domiciliary in November 1993 for an alcohol violation in 
a substance-free program.

The appellant was hospitalized in January 1994 for alcohol 
rehabilitation.  On physical examination the abdomen was 
soft.  The liver was not palpable.  Ascitic fluid was not 
found.  Spider angiomata were not found.  The skin was not 
jaundiced.  At discharge he was prescribed medication for 
itching and burning of the skin.

VA Medical Center records documented that the appellant was 
seen in May 1994 for loss of skin on the palms of his hands.  
He reported that he had the problem for many years.  The last 
episode had been three weeks prior to the examination.  It 
cycled on a monthly basis.  He got bumps on the lateral 
aspect of his fingers that were blister-like.  On physical 
examination the skin at the base of his palms was mildly 
exfoliated.  There were no blisters.  Dishydrotic syndrome 
was diagnosed.

Social Security Administration records included a January 
1998 fully favorable notice of decision.  The appellant was 
found disabled from working beginning in January 1997.

The appellant was evaluated in June 1998 to differentiate his 
hepatitis.  He reported a history of multiple sexual partners 
and intravenous drug abuse.  Hepatitis-C (only) was 
diagnosed.

In September 1998, the appellant underwent surgical removal 
of a neuroma on his left foot.  In December 1998 he was said 
to have no skin lesions.

In November 1999 records, a small amount of fungal growth was 
noted on both ears.  There was no bleeding or break in the 
tissue.  There was psoriasis on the scalp area that was of 
questionable fungal-type.  The abdomen was soft with one 
lipoma noted on the right abdomen just to the side of the 
umbilical cord, and one on the right mid-back.  He was 
receiving treatment for hepatitis-C.

In January 2000 he was seen for complaints of recurrent skin 
infections on his ears, nose, and scalp.  Dry, crusting 
lesions were noted.  Folliculitis was diagnosed.

In March 2000 the appellant was issued binaural hearing aids 
and was said to be an experienced hearing aid user.

In April 2000, the appellant underwent surgical removal of 
recurrent lipomatous masses on the mid-right-back region, 
left arm and right inner thigh.  He had a history of previous 
excision of lipomas in 1994 and a foot neuroma in 1998.

-bilateral hearing loss disability and tinnitus

Entitlement to service connection for impaired hearing is 
additionally subject to the requirements of 38 C.F.R. § 3.385 
(2001), which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

The appellant has contended that he has both hearing loss and 
tinnitus that is the result of noise exposure in service from 
bombs, artillery, and plane noise.

Competent evidence of inservice noise exposure has been 
presented.  The appellant's lay statements are competent 
evidence of noise exposure and as a combat veteran, he has 
proffered satisfactory lay evidence of service incurrence of 
an acoustic injury that is consistent with the circumstances, 
conditions, or hardships of combat service.  38 U.S.C.A. 
§ 1154(b).  However, based on the service medical records 
that recorded his normal hearing acuity at separation, any 
such acoustic injury was acute and resolved without residual 
disability.  Tinnitus was never reported in service.

The reduced evidentiary burden provided for combat veterans 
relates only to the question of service incurrence, "that 
is, what happened then-- not the questions of either current 
disability or nexus to service, as to both of which 
competent medical evidence is generally required."  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1966); Caluza, 7 
Vet. App. at 507.  It is in this respect that the claim 
fails.  Notwithstanding the normal results of the hearing 
testing at separation, competent medical evidence that 
attributes his current hearing disability to an inservice 
acoustic injury has not been presented.  Although the 
appellant is competent as a lay person to report tinnitus, 
no competent evidence has been presented that attributes 
tinnitus to an inservice acoustic injury.  Furthermore, we 
note that there is no report of tinnitus in any of the post-
service medical records.  Therefore, the preponderance of 
the evidence is against the claim and there is no doubt to 
be resolved.

-neuroma of the left foot.

The appellant contends that the neuromas in his left foot 
were due to extreme physical exertion, including carrying 
150-lb. packs, in Vietnam. 

Left foot pain or neuroma in the left foot was not 
demonstrated in service.  The provisions of § 1154 do not 
assist the appellant in this regard, as while extreme 
physical exertion is clearly consistent with combat service, 
he has not alleged any inservice foot injury or neuroma 
development that would be consistent with combat service.

Although there is evidence of a left foot neuroma many years 
after separation from service, it has not been attributed to 
service by any competent medical examiner.  The appellant as 
a lay person lacks the medical training and expertise to 
provide competent evidence linking the remote post-service 
development of a neuroma to service, including extreme 
physical exertion in service.  Accordingly, the preponderance 
of the evidence is against the claim.

-multiple lipomas.

The appellant has contended that the lipomas are somehow 
attributable to Vietnam service.  In October 2001, his 
representative attributed them to Agent Orange exposure in 
service.

Competent evidence of recurrent lipomas many years after 
service has been presented.  However, no lipomas were 
manifest in service and no competent examiner has attributed 
them to service.  The appellant as a lay person lacks the 
medical training and expertise to attribute the remote onset 
of recurrent lipomas to service.

We have considered the representative's contentions regarding 
Agent Orange exposure in service.  If a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, service connection will be established for chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and sub-acute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); and soft tissue sarcoma 
other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma even though there is no record of such disease 
during service if the requirements of 38 C.F.R. § 3.307(a)(6) 
and (d) are satisfied.  38 U.S.C.A. §§ 1101, 1113, 1116 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.309(e) (2001).  

Lipomas are not presumptive conditions for exposure to Agent 
Orange and therefore the appellant is not entitled to a 
presumption of service connection for lipomas due to alleged 
exposure to Agent Orange in service.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.

-hepatitis-C.

The appellant has contended that hepatitis-C was more likely 
than not picked up while he was in Vietnam.  In his Notice of 
Disagreement, he indicated that rather than coming from his 
drug use, it was as likely as not that it came from exposure 
to human waste, handling corpses, air-powered vaccination 
guns and/or contaminated water and food in Vietnam.

Competent evidence of hepatitis-C has been presented, 
diagnosed many years after separation from service.  Although 
the appellant is competent to report exposure to human waste 
and contaminated water and the like in service, he lacks the 
medical training and expertise to link the post-service 
development of hepatitis-C to such exposure.  No competent 
medical examiner has linked the post-service development of 
hepatitis-C to service or to any inservice experiences.  
Therefore, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  

New and material evidence.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  
The November 1993 rating decision that denied service 
connection for a skin condition claimed secondary to 
parasites in service.  The appellant did not perfect an 
appeal from that rating decision and it is final. 

However, the claim may be reopened upon submission of new 
and material evidence.  When faced with a petition to reopen 
a previously and finally disallowed claim, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156 (a) (2001).  New 
and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration.  It is neither cumulative nor redundant and 
by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
The Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107 (b) has been fulfilled.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The evidence before the RO at the time of the November 1993 
rating decision consisted of the following:  The appellant 
had claimed service connection for a skin condition that was 
due to parasites.  He had been treated for this condition in 
Germany in about 1970.  It had been ongoing since 1969 but he 
had tried to self-medicate the condition.  

Service medical records documented the complaint of having a 
tic in his groin in January 1972.  On examination there was a 
small area of induration and no evidence of any infection.  
The remainder of the service medical records including the 
separation examination were silent regarding any residuals 
from this bite or other skin complaints.

VA Medical Center records in November 1984 had documented the 
appellant's reported urticaria when in contact with paint, 
formaldehyde, polyurethane and other chemicals in his work as 
a wood handler.

Service connection was denied by the RO in November 1993 on 
the basis that the tick bite was obviously a transitory 
occurrence that had resolved without residuals or a chronic 
disorder.

The evidence submitted in support of the petition to reopen 
the claim for service connection is summarized as follows:

The appellant filed a petition to reopen his claim in April 
2000.  He alleged that he had an undiagnosed, itching, 
burning, flaking, peeling, oozing, inflamed and crusty skin 
condition for which he was receiving treatment.  Since he was 
bitten by a tic in service he felt that he might have Lyme's 
disease.

The appellant underwent an Agent Orange Registry examination 
in August 1992.  He reported dermatitis that began in service 
in 1969.  He also reported urticaria that became evident in 
1972 in Germany and that became worse when he was transferred 
back to Vietnam.  He reported exposure to defoliant in 
service.  Dermatitis was diagnosed.

Dishydrotic syndrome on the appellant's hands was diagnosed 
in May 1994.  A fungal infection and possible fungal-type 
psoriasis was diagnosed in November 1999.  Folliculitis was 
diagnosed in January 2000.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of and 
the reasons for the previous denial.  Service connection for 
a skin disorder was previously denied on the basis that no 
chronic skin disorder was shown in service.  In other words, 
although the appellant had presented in service with a 
complaint of a tic bite with some evidence of skin induration 
in the area, the service medical records supported the 
conclusion that this was an acute incident and resolved 
without residual disability.  Any post-service skin 
conditions had not been attributed to service or the 
inservice alleged tic bite.

The evidence submitted in support of the petition to reopen 
the claim failed to cure the evidentiary defects that existed 
at the time of the November 1993 rating decision.  That is, 
the evidence failed to establish a chronic skin disease in 
service and failed to attribute any post-service skin 
disorders to service.  The evidence submitted consisted of 
post-service medical evidence of various skin disorders, none 
of which were attributed to a tic bite residuals or to 
service.  The evidence also consisted of the appellant's 
assertions that his post-service skin condition, variously 
categorized, was in some way attributable to service.  Lay 
assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim.  Hickson v. West, 11 
Vet. App. 374(1998).  Although all of this evidence is new in 
that it was not previously before the RO, none of it is 
material in that it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the petition to reopen the claim for service 
connection for a skin disorder must be denied.

Clear and unmistakable error.

The appellant contends that the RO committed a "grave 
procedural error" in a March 20, 1996 (hereinafter March 
1996) rating decision when it failed to consider and grant a 
total rating based on individual unemployability due to the 
symptomatology associated with his post-traumatic stress 
disorder.  He has contended that the VA examinations 
conducted in December 1993 and February 1996 established 
informal claims for a total rating based on individual 
unemployability.

Historically, the appellant filed a claim in June 1993 
seeking service connection for post-traumatic stress 
disorder.  A VA examination was conducted in December 1993.  
Service connection for post-traumatic stress disorder was 
granted in January 1994 and assigned a 70 percent evaluation.  
This was, and remains, the appellant's sole service connected 
disability.  The RO confirmed and continued the 70 percent 
evaluation in a January 1994 rating decision.  The appellant 
filed a claim for a total rating based on individual 
unemployability in May 1994 and this was denied by the RO in 
a June 1994 rating decision.

A routine future examination was conducted in February 1996.  
Thereafter, the RO issued the March 1996 rating decision in 
question.  Based on the report of the VA examination, the RO 
confirmed and continued the 70 percent evaluation.  The RO 
held that based on this evidence, that "the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment."  The higher evaluation of 100 percent was found 
not warranted because the evidence did not demonstrate an 
"inability to obtain or retain employment."  The appellant 
was notified of that decision and did not appeal.

Under the provisions of 38 C.F.R. § 3.105(a) (2001), an RO 
rating decision may be reversed or amended if that 
adjudication is clearly and unmistakably erroneous.  
Otherwise prior decisions are final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104 (2001).

The U. S. Court of Appeals for Veterans Claims (hereinafter 
Court) has defined clear and unmistakable error as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts." Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is an error that 
is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).  Further, "[a] 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior [RO decision]."  Id. at 314.  "It must always 
be remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  The claimant must assert more than a 
mere disagreement as to how the facts were weighed or 
evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).   

If a claimant wishes to reasonably raise a claim of clear and 
unmistakable error, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that, if true, would be clear and unmistakable error on 
its face, persuasive reasons must be given as to why one 
would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the alleged error.  Fugo, 6 
Vet. App. at 43 (1993).  If the error alleged is not the type 
of error that, if true, would be clear and unmistakable error 
on its face, if the claimant is only asserting disagreement 
with how the RO evaluated the facts before it, if the 
claimant has only alleged a failure on the part of VA to 
fulfill its duty to assist, or if the claimant has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a manifestly different result, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or lack of 
entitlement under the law.  Hazan v. Gober, 10 Vet. App. 511, 
523 (1997); Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey 
v. Brown, 6 Vet. App. 377, 384 (1994).  It must be remembered 
that there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, and a clear and unmistakable error claim is 
undoubtedly a collateral attack, the presumption is even 
stronger.

The criteria for evaluating post-traumatic stress disorder as 
it existed in March 1996 is as follows in pertinent part.  
38 C.F.R. § 4.130; Diagnostic Code 9411 (1996) (emphasis 
supplied):

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

The criteria for the assignment of a total rating based on 
individual unemployability as it existed in 1996 is as 
follows:

Total disability ratings may be assigned, 
where the schedular rating is less than 
total, when the disabled person is, in 
the judgment of the rating agency, unable 
to secure or follow a substantially 
gainful occupation as a result of 
service-connected disability, provided 
that, in pertinent part, if there is only 
one such disability, the disability shall 
be rated at 60 percent or more.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, (1996).  It is 
further provided that the existence or 
degree of nonservice-connected 
disabilities, or previous unemployability 
or age will be disregarded when the 
percentages referred to above are met.  
38 C.F.R. §§ 4.16(a), 4.19 (1996), Hersey 
v. Derwinski, 2 Vet. App. 91, 94 (1992).

Although the RO did not phrase a separate issue of 
entitlement to a total rating based on individual 
unemployability in the March 1996 rating decision, based on 
the rating criteria just cited, consideration of entitlement 
to an evaluation higher than 70 percent for post-traumatic 
stress disorder necessarily requires consideration of 
employability.  In the reasons and bases for its decision, 
the RO expressly stated that it had considered whether the 
evidence supported a finding of unemployability and therefore 
a 100 percent rating.

The appellant has not contended that he had filed a claim for 
total rating based on individual unemployability, rather that 
the RO should have inferred unemployability from the evidence 
and raised the issue on its own.  As post-traumatic stress 
disorder was the sole service connected disability at the 
time of the March 1996 rating decision, entitlement to a 
total rating based on individual unemployability was 
implicitly denied when the RO found the evidence did not 
support a total schedular rating for service connected post-
traumatic stress disorder.  In other words, there is no basis 
for the assertion that the RO committed grave procedural 
error when it failed to consider entitlement to a total 
rating based on individual unemployability.  When the RO 
considered entitlement to a total rating under the schedular 
criteria for post-traumatic stress disorder it necessarily 
considered employability due to post-traumatic stress 
disorder, the sole service connected disability.  Since this 
is the sole service connected disability, a total rating 
based on individual unemployability would have to be 
attributable to post-traumatic stress disorder alone.  In the 
March 1996 rating decision, the RO concluded based on its 
evaluation that the appellant was not unemployable due to 
post-traumatic stress disorder.

The appellant has asserted that he feels he deserved a total 
evaluation based on unemployability, and that the reason he 
was unemployable was from a worsening of his post-traumatic 
stress disorder symptoms.  He has asked that the case be 
reviewed to determine whether any additional evidence, 
together with the evidence that was previously of record, 
supports the allowance of the benefits sought.  These 
assertions amount to mere disagreement with how the RO 
weighed or evaluated the facts, and a disagreement with the 
RO's determination in March 1996 long after the period in 
which an appeal could have been perfected.  Any assertion 
that the duty to assist was not met does not amount to clear 
and unmistakable error.  An evaluation of error can only be 
made based on the evidence before the RO in March 1996, not 
to subsequently developed evidence.  As such, none of his 
contentions form the basis for a clear and unmistakable error 
claim.

The appellant's claim of clear and unmistakable error must be 
denied as legally insufficient.  In this regard, the Board 
finds that he has not fulfilled his burden of stating a valid 
claim of clear and unmistakable error.  He has not shown that 
the facts that were before the RO at the time of the March 
1996 rating decision were incorrect, nor has he made any 
allegations with respect to the misapplication of specific 
laws or regulations then extant. 



ORDER

Service connection for bilateral hearing loss disability, 
tinnitus, neuroma of the left foot, multiple lipomas, and 
hepatitis-C is denied.  The petition to reopen the claim for 
service connection for a skin disorder is denied.  The 
appellant's claim that the VA rating decision entered in 
March 20, 1996 was clearly and unmistakably erroneous in 
failing to grant a total rating based on individual 
unemployability is legally insufficient; therefore, the 
appeal of that claim must also be denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



